Citation Nr: 0309707	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  02-16 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to December 12, 
2000, for the award of service connection for bilateral 
sensorineural hearing loss. 

2.  Entitlement to a rating in excess of 20 percent for 
bilateral sensorineural hearing loss.  

3.  Entitlement to a rating in excess of 10 percent for 
tinnitus. 

4.  Entitlement to an effective date prior to December 12, 
2000, for the award of a 10 percent rating for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


REMAND 

The veteran had active service from July 1954 to July 1957.  

This matter is before the Board of Veterans' Appeals on 
appeal of an October 2001 rating decision of the Nashville, 
Tennessee, Regional Office (RO).  In its decision, the RO 
granted service connection for bilateral sensorineural 
hearing loss and assigned a 20 percent rating and increased 
the rating for tinnitus to 10 percent.  The effective date of 
the awards was December 12, 2000, the date the claims was 
received by the RO.   

In his Notice of Disagreement, the veteran disagreed with the 
effective date assigned for the grant of service connection 
for hearing loss and for the grant of the 10 percent rating 
for tinnitus.  For this reason, the Issues # 1 and # 4 were 
added to the title page of this decision. 

In October 2002, the veteran requested a hearing before the 
Board of Veterans' Appeal (Board) at the Nashville RO.  
Subsequently, he requested a hearing before RO personnel, 
which he later cancelled.  In his second request, he 
indicated that he still wanted a hearing before the Board. 

Accordingly, this case is REMANDED for the following action:

1.  Schedule the veteran for a Travel 
Board hearing.    

2.  Furnish the veteran and his 
representative a statement of the case on 
the issues of an effective date prior to 
December 12, 2000, for the award of 
service connection for bilateral 
sensorineural hearing loss, and an 
effective date prior to December 12, 
2000, for the award of a 10 percent 
rating for tinnitus.  Notify the veteran 
that if he wishes to appeal these issues 
to the Board he must timely file a 
substantive appeal. 

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


